Citation Nr: 0308629	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include eligibility for Department of Veterans Affairs 
outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1981 to October 
1999.  His DD214 shows an additional one year, eleven months, 
and two days of active service, which has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's periodontal disease was incurred and 
treated during active service.  

3.  The requirements for VA outpatient dental treatment, 
Class II, have been met.  


CONCLUSION OF LAW

Service connection for a dental disorder, to include 
eligibility for VA outpatient dental treatment, is 
established.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 17.161 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The veteran submitted his original compensation application 
in November 1999, immediately after his separation from 
service.  In a December 1999 rating decision, the RO denied 
as not well grounded the claim for service connection for a 
dental disorder.  By letter dated in March 2001, the RO 
notified the veteran that it was readjudicating his claim for 
dental disorder pursuant to the VCAA.  The de novo rating 
decision issued in May 2001 is the subject of the current 
appeal.  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a March 2001 letter, the May 2001 rating 
decision, and the February 2002 statement of the case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  In addition, the March 2001 letter explained the 
notice and duty to assist requirements of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or obtain evidence for the appeal, and asked the 
veteran to inform VA personnel of the existence of any 
additional evidence needed for his claim.  The February 2002 
statement of the case included the text of the applicable 
amended VCAA regulations.  Accordingly, the Board finds that 
the veteran has received all required VCAA notice.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist as it pertains to the 
instant appeal, the claims folder contains the veteran's 
service medical records and the report of the May 1999 pre-
separation VA examination.  The veteran's April 2001 response 
to the RO's March 2001 letter indicated that he had no 
additional medical evidence to provide.  The Board 
acknowledges that the RO has not obtained a medical 
examination or opinion in this case.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, as discussed in 
detail below, no medical examination or opinion is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  As 
there is no indication from the claims folder or allegation 
from the veteran that relevant evidence remains outstanding, 
the Board finds that the duty to assist is met.  38 U.S.C.A. 
§ 5103A.      

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Generally, service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).  Each defective or missing 
tooth and disease of the teeth and periodontal tissues is 
considered separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
38 C.F.R. § 3.381(b).   

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 
1712(a)(1).  A veteran with a service-connected compensable 
dental disability (Class I) may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function, without time limit for 
application or restriction on number of treatment episodes.  
38 C.F.R. § 17.161(a).     

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381(b).  
A veteran with a noncompensable service-connected dental 
condition due to combat wound or service trauma (Class II(a)) 
is entitled to any reasonably necessary dental treatment 
without time limitations for conditions which are 
attributable to the service trauma.  38 C.F.R. § 17.161(c); 
see 38 U.S.C.A. § 1712.  A veteran with a service-connected 
noncompensable dental disability shown to have existed at 
discharge that took place after September 30, 1981 (Class II) 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the disability, 
subject to satisfying service requirements, timely 
application for treatment, and lack of dental examination and 
treatment prior to discharge.  38 C.F.R. § 17.161(b).  See 
38 C.F.R. §§ 17.161(a) (excepting service-connected 
compensable dental disabilities (Class I)), 17.161(d) and (e) 
(excepting veterans who were prisoners of war (Class II(b) 
and II(c))).  

VA regulation provides for other classes for purposes of 
determining eligibility for VA outpatient dental treatment, 
based on previous receipt of VA dental treatment for 
noncompensable conditions (Class IIR), the existence of 
dental condition professionally determined to be aggravating 
a service-connected disability (Class III), total level of 
service-connected disability (Class IV), participation in a 
VA rehabilitation program (Class V), and receipt of VA 
medical care for condition complicated by a dental disorder 
(Class VI).  38 C.F.R. § 17.161(f) - (j).  

The veteran's statement construed as dental claim was 
received in December 1999.  Service medical records showed no 
evidence of periodontal disease at entrance to service.  The 
veteran had gum surgery in service in 1992 for treatment of 
periodontal disease.  As discerned from the veteran's 
statements dated in April 2001 and April 2002, this gum 
surgery is the sole basis for the dental claim on appeal.  In 
his April 2001 statement, the veteran indicated that he would 
need further treatment related to the in-service gum surgery.  
The report of the May 1999 pre-separation VA examination 
included no mention of dental status.  Last in-service dental 
treatment was in March 1999.      

In this case, the Board finds that the veteran's periodontal 
disease, for which he received treatment in service, is 
service connected for purposes of eligibility for VA 
outpatient dental treatment only.  38 C.F.R. § 3.381(a).  
There is no evidence of dental disorder for which service-
connected compensation may be granted.  Moreover, resolving 
doubt in the veteran's favor, the Board finds that 
eligibility for VA outpatient dental treatment, Class II, is 
established.  That is, he has a service-connected 
noncompensable dental disability and was discharged in 
October 1999 with the required service.  The Board construes 
his dental claim, received within 90 days after his 
separation from service, to include application for 
treatment.  Finally, service medical records do not show 
dental examination and treatment prior to separation.  
38 C.F.R. § 17.161(b). 

There is no other basis for establishing eligibility for VA 
outpatient dental treatment under 38 C.F.R. § 17.161.  The 
veteran has several service-connected disabilities with a 
combined disability rating of 30 percent.  See 38 C.F.R. § 
4.25 (combined ratings table).  There is no evidence that the 
veteran was a prisoner of war, had prior VA dental treatment, 
has a dental condition aggravating a service-connected 
disability, is participating in a vocational rehabilitation 
program, or is currently receiving VA medical care under 
Chapter 17 for a disorder complicated by dental condition.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a dental disorder, 
to include eligibility for VA outpatient dental treatment, is 
granted.   



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

